Name: Council Regulation (EC) NoÃ 963/2006 of 27 June 2006 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: EU finance;  production;  tariff policy;  agricultural activity;  industrial structures and policy;  fisheries
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/3 COUNCIL REGULATION (EC) No 963/2006 of 27 June 2006 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend partially or totally the autonomous Common Customs Tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1). (2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Community's interest to maintain suspension of autonomous Common Customs Tariff duties or because the description needs to be altered in order to take account of technical product developments and economic trends on the market. (3) Accordingly, products whose description needs to be altered should be regarded as new products. (4) The validity period of the measure should be 1 July 2006 to 31 December 2008, in order to be able to carry out economic examinations of the individual suspensions in that period. Eight years of experience have shown the need to provide for an expiry date of the suspensions listed in the Annex to this Regulation to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond this period, if economic reasons are submitted, in accordance with the principles laid down in the Commission Communication concerning autonomous tariff suspensions and quotas (2). (5) Regulation (EC) No 1255/96 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. the products listed in Annex I to this Regulation shall be inserted; 2. the products for which the CN codes are set out in Annex II to this Regulation shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. However, for products with TARIC codes 5205310010 and 8414308920, it shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 300/2006 (OJ L 56, 25.2.2006, p. 1). (2) OJ C 128, 25.4.1998, p. 2. ANNEX I CN code TARIC Description Rate of autonomous duty Validity period ex 2904 90 85 40 3-Bromo-5-nitro-trifluoromethyl benzene 0 % 1.7.2006 to 31.12.2008 ex 2909 19 00 40 Bis(2-ethoxyethyl)ether 0 % 1.7.2006 to 31.12.2008 ex 2912 29 00 20 p-Phenylbenzaldehyde 0 % 1.7.2006 to 31.12.2008 ex 2916 12 90 40 2,4-Di-tert-pentyl-6-[1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl]phenylacrylate 0 % 1.7.2006 to 31.12.2008 ex 2921 42 10 35 2-Nitroaniline 0 % 1.7.2006 to 31.12.2008 ex 2921 42 10 45 2,4,5-Trichloroaniline 0 % 1.7.2006 to 31.12.2008 ex 2921 43 00 40 4-Aminotoluene-3-sulphonic acid 0 % 1.7.2006 to 31.12.2008 ex 2921 51 19 30 2-Methyl-p-phenylenediamine sulphate 0 % 1.7.2006 to 31.12.2008 ex 2922 29 00 25 5-Amino-o-cresol 0 % 1.7.2006 to 31.12.2008 ex 2922 49 95 50 D-(-)-Dihydrophenylglycine 0 % 1.7.2006 to 31.12.2008 ex 2927 00 00 60 4,4 ²-Dicyano-4,4 ²-azodivaleric acid 0 % 1.7.2006 to 31.12.2008 ex 2930 90 70 76 2,2 ²-Dithiodi(benzoic acid) 0 % 1.7.2006 to 31.12.2008 ex 2930 90 70 77 4-[4-(2-Propenyloxy)phenylsulphonyl]phenol 0 % 1.7.2006 to 31.12.2008 ex 2931 00 95 96 3-(Hydroxyphenylphosphinoyl)propionic acid 0 % 1.7.2006 to 31.12.2008 ex 2931 00 95 97 Potassium 4-tolylphosphinate, in the form of an aqueous solution 0 % 1.7.2006 to 31.12.2008 ex 2932 29 85 80 Gibberellic acid with a minimum purity by weight of 88 % 0 % 1.7.2006 to 31.12.2008 ex 2933 19 90 50 Fenpyroximate (ISO) 0 % 1.7.2006 to 31.12.2008 ex 2934 99 90 85 Aprepitant (INN) 0 % 1.7.2006 to 31.12.2008 ex 2935 00 90 81 4-Amino-N-(4-aminophenyl)benzenesulphonamide 0 % 1.7.2006 to 31.12.2008 ex 2935 00 90 82 N-(5,7-Dimethoxy[1,2,4]triazolo[1,5-a]pyrimidin-2-yl)-2-methoxy-4-(trifluoromethyl)pyridine-3-sulphonamide 0 % 1.7.2006 to 31.12.2008 ex 3204 15 00 60 Dyestuff C.I. Vat Blue 4 0 % 1.7.2006 to 31.12.2008 ex 3204 19 00 81 6,11-Difluoro-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.7.2006 to 31.12.2008 ex 3204 19 00 82 3-(4-Fluorophenyl)-3-(4-piperidinophenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.7.2006 to 31.12.2008 ex 3204 19 00 83 6,7-Dimethoxy-11-cyano-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.7.2006 to 31.12.2008 ex 3207 30 00 10 Preparation containing:  not more than 85 % by weight of silver,  not less than 2 % by weight of palladium,  barium titanate,  terpineol, and  ethyl cellulose, used for screen printing in the manufacture of multilayer ceramic capacitors (1) 0 % 1.7.2006 to 31.12.2008 ex 3402 13 00 10 Vinyl copolymer surface active agent based on polypropylene glycol 0 % 1.7.2006 to 31.12.2008 ex 3506 91 00 30 Two component microencapsulated epoxy adhesive dispersed in a solvent 0 % 1.7.2006 to 31.12.2008 ex 3707 10 00 30 Preparation based on photosensitive acrylic containing polymer, containing colour pigments, 2-methoxy-1-methylethylacetate and cyclohexanone and whether or not containing ethyl-3-ethoxypropionate 0 % 1.7.2006 to 31.12.2008 ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 % 1.7.2006 to 31.12.2008 ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea for the manufacture of polyurethane foam systems (1) 0 % 1.7.2006 to 31.12.2008 ex 3819 00 00 20 Fire resistant hydraulic fluid based on phosphate ester 0 % 1.7.2006 to 31.12.2008 ex 3824 90 99 12 Oligomer of tetrafluoroethylene, having one iodoethyl end-group 0 % 1.7.2006 to 31.12.2008 ex 3824 90 99 27 Preparation based on: 2-pentanone, 4-methyl-O,O ²,O ³-(methylsilylidyne)trioxime and 4-methyl-2-butanone-O, O ², O ³, O ³ ²-silane tetrayl tetraoxime 0 % 1.7.2006 to 31.12.2008 ex 3824 90 99 34 Mixture of phytosterols in the form of a crystalline waxy powder, containing by weight:  36 % or more, but not more than 79 % of sitosterols,  15 % or more, but not more than 34 % of sitostanols,  4 % or more, but not more than 25 % of campesterols,  0 % or more, but not more than 14 % of campestanols 0 % 1.7.2006 to 31.12.2008 ex 3824 90 99 90 Hollow spheres of fused aluminosilicate containing 65-80 % amorphous aluminosilicate, with the following characteristics:  a melting point of between 1 600 °C and 1 800 °C,  a density of 0,6-0,8 g/cm3, for use in the manufacture of particle filters in motor vehicles (1) 0 % 1.7.2006 to 31.12.2008 ex 3904 61 00 60 Mixture of polytetrafluoroethylene (PTFE), sodium chloride and a nonionic surfactant 0 % 1.7.2006 to 31.12.2008 ex 3907 20 21 20 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with an average molecular weight of 3 500 ( ± 100) 0 % 1.7.2006 to 31.12.2008 ex 3907 30 00 50 Liquid epoxide resin of 2-propenenitrile/1,3-butadiene-epoxide copolymer, not containing any solvent, with:  a zinc borate hydrate content not exceeding 40 % by weight,  a diantimony trioxide content not exceeding 5 % by weight 0 % 1.7.2006 to 31.12.2008 ex 3907 99 19 40 Copolymer of isophthalic acid and 5-sodiosulphoisophthalic acid with cyclohexanedimethanol and diethylene glycol 0 % 1.7.2006 to 31.12.2008 ex 3912 90 10 20 Hydroxypropyl methylcellulose phthalate 0 % 1.7.2006 to 31.12.2008 ex 3917 32 39 30 Thermo-shrinkable polystyrene tube for use in the manufacture of zinc carbon batteries (1) 0 % 1.7.2006 to 31.12.2008 ex 3919 90 31 15 Poly(ethylene terephthalate) film, with a coloured layer on one side and a self adhesive layer on the other, coated on both sides with protective film, with an overall thickness of 100 ( ± 10) Ã ¼m, in rolls, for the manufacture of optical filters (1) 0 % 1.7.2006 to 31.12.2008 ex 3920 62 19 77 Sheet of poly(ethylene terephthalate), containing:  temperature-sensitive layers which form primary colours after heating,  reflective layer,  protective layer, to be used in polychromatic thermal printers (1) 0 % 1.7.2006 to 31.12.2008 ex 3920 99 90 10 Biodegradeable sheet of a thickness not exceeding 1 mm containing by weight:  90 % ( ± 5 %) starch,  10 % ( ± 5 %) of a synthetic polymer,  0,5 % ( ± 0,5 %) of stearic acid 0 % 1.7.2006 to 31.12.2008 ex 3926 90 98 40 Hollow microspheres of a copolymer of isooctylacrylate and acrylic acid, having a diameter of 10 Ã ¼m or more but not exceeding 1 000 Ã ¼m, dispersed in water 0 % 1.7.2006 to 31.12.2008 ex 5205 31 00 10 Six ply yarn of bleached cotton, measuring 925 dtex or more but not more than 989 dtex per single yarn, for the manufacture of tampons (1) 0 % 1.1.2006 to 31.12.2008 ex 6805 10 00 10 Abrasive in the form of identically shaped particles on a support 0 % 1.7.2006 to 31.12.2008 ex 6805 20 00 10 ex 6805 30 80 10 ex 7019 90 99 30 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 1.7.2006 to 31.12.2008 ex 8305 20 00 10 Staples of a width of 12 mm ( ± 1 mm) and a depth of 8 mm ( ± 1 mm) for use in copiers and printers (1) 0 % 1.7.2006 to 31.12.2008 ex 8414 30 89 20 Vehicle air conditioning system part, consisting of an open shaft reciprocating compressor of a power exceeding 0,4 kW but not exceeding 10 kW 0 % 1.1.2006 to 31.12.2008 ex 8414 90 00 40 Drive part, for compressors of air conditioning machines of motor vehicles (1) 0 % 1.7.2006 to 31.12.2008 ex 8505 11 00 33 Magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with measurements not exceeding 15 Ã  10 Ã  2 mm, or in the shape of disc with a diameter not exceeding 90 mm, whether or not containing a hole in the centre 0 % 1.7.2006 to 31.12.2008 ex 8505 20 00 20 Electromagnetic wrap spring clutch with a diameter not exceeding 40 mm, for use in the manufacture of copiers and printers, including multi-functional copiers (1) 0 % 1.7.2006 to 31.12.2008 ex 8505 20 00 30 Electromagnetic clutch, for use in the manufacture of compressors of air conditioning machines of motor vehicles (1) 0 % 1.7.2006 to 31.12.2008 ex 8529 90 81 45 Integrated circuit package with TV reception functionality containing a channel decoder die, tuner die, power management die, GSM filters and discrete as well as embedded passive circuit elements for reception of digitally broadcasting videosignals of DVB-T and DVB-H formats 0 % 1.7.2006 to 31.12.2008 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1). ANNEX II CN code TARIC ex 2903 30 80 60 ex 2924 19 00 20 ex 3811 90 00 10 ex 8414 30 89 20 ex 8505 11 00 33